Exhibit 10.1

AMENDMENT NO. 2 TO THE TOWN SPORTS INTERNATIONAL HOLDINGS, INC. (the “Company”)
2018 MANAGEMENT STOCK PURCHASE PLAN, AS AMENDED

This Amendment No. 2 to the 2018 Management Stock Purchase Plan, as amended and
restated on March 13, 2018, as previously amended by Amendment No. 1 dated June
15, 2019 (the “MSPP”; capitalized terms used herein without definition have the
meanings specified in the MSPP), was approved on July 14, 2020 by the
Compensation Committee of the Board of Directors of the Company.

1.Amendment to Voluntary Holding Period Definition. The definition of Voluntary
Holding Period in Section 1.25 of the MSPP is hereby amended in full to read as
follows:

“Voluntary Holding Period” means, subject to Section 5.01 below, the two (2)
year period following a Purchase Date (or, if earlier, until the occurrence of a
Change in Control (as defined in the SIP)) during which a Participant may hold
any shares of Stock purchased on his or her behalf pursuant to the Plan to be
eligible to receive a Matching RSA under the SIP.

2.Amendment to Matching Restricted Stock Award. Article V of the MSPP is amended
in full to read as follows:

Section 5.01 Matching RSA. Each share purchased under the Plan and held through
the end of the applicable Voluntary Holding Period is eligible for a Matching
RSA under the SIP. On a quarterly basis or upon a Change in Control, as
applicable, any shares purchased through the Plan that have satisfied the
completion of the Voluntary Holding Period will be eligible for a Matching RSA.
As soon as practicable after the Voluntary Holding Period has been met the
Company shall award to the Participant, pursuant to the terms of the SIP,
restricted stock (or fully vested stock in the event the Matching RSA is granted
due to a Change in Control consistent with the terms of the Restricted Stock
Agreement) of a number of Shares of Stock equal to the number that have achieved
the Voluntary Holding Period. Matching RSAs shall constitute actual stock and
shall have the rights and privileges defined in the SIP and supporting
Restricted Stock Agreement. Any Matching RSAs granted to a Participant as a
result of meeting the requirements under this MSPP shall be held in an Account
maintained by the Designated Broker for such Participant. TSI will make
reasonable efforts to maintain a sufficient number of shares available for
issuance under the SIP. In the event that there are insufficient shares of Stock
available for issuance under the SIP, the aggregate number of shares underlying
Matching RSAs shall be appropriately reduced among the Participants on a pro
rata basis.

(a)       Limit on Matching Restricted Stock. The cumulative number of Matching
RSAs that may be issued in any calendar year will be equal to the lesser of 50%
of the shares available for grant under the SIP or the number of MSPP shares
that have met the Voluntary Holding Period for that calendar year.

(b)       Matching RSA Vesting. Matching RSAs shall vest, and the restrictions
thereon shall lapse, on the two-year anniversary of their Award Date. All other
terms and conditions will be as set forth in an applicable Award Agreement or
the SIP. Notwithstanding anything to the contrary, in the event that a Matching
RSA is granted upon the occurrence of a Change in Control, the Matching RSA
shall be fully vested.



 

 

(c)       Employment Required. Notwithstanding anything herein to the contrary,
a Participant must be employed by the Company or an affiliate of the Company on
the date on which the Matching RSA is granted (including, without limitation, at
the time of the Change in Control) in order to receive a Matching RSA pursuant
to this MSPP. 

2.Except as set forth herein, the MSPP is hereby ratified and confirmed in all
respects.

IN WITNESS WHEREOF, this Amendment No. 2 to the MSPP has been duly executed by
an authorized officer of the Company.

  TOWN SPORTS INTERNATIONAL HOLDINGS, INC.       By:

/s/ Stuart Steinberg

    Name: Stuart Steinberg     Title: General Counsel

